  Case 4:20-cv-03610 Document 3 Filed on 11/04/20 in TXSD Page 1 of 3
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 November 04, 2020
                        UNITED STATES DISTRICT COURT                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
State of Texas                           §     CIVIL ACTION NO.
      Plaintiff,                         §     4:20−cv−03610
                                         §
                                         §
   vs.                                   §     JUDGE CHARLES ESKRIDGE
                                         §
                                         §
One 2005 Raytheon Aircraft Co.
Hawker 800XP                             §
     Defendant.                          §



                          ORDER FOR CONFERENCE AND
                       DISCLOSURE OF INTERESTED PARTIES
          1.   Counsel and all parties appearing pro se shall appear for
               an initial pretrial conference:

                           February 4, 2021, at 01:30 PM
                           Before the Hon. Charles Eskridge
                                 United States Judge
                                     Courtroom 8B
                              United States Courthouse
                                    515 Rusk Street
                                 Houston, TX 77002

          2.   Within 90 days of filing the complaint or removing this
               suit from state court, the plaintiff or plaintiffs filing this
               suit or the party removing it must serve the opposing
               party or parties with copies of:

                   o   This Order;
                   o   The summons and complaint;
                   o   The Court's procedures with all attachments.

               Failure to file proof of service within that time may result
               in dismissal by the Court on its own initiative. See Fed.
               R. Civ. P. 4(m).
Case 4:20-cv-03610 Document 3 Filed on 11/04/20 in TXSD Page 2 of 3




     3.   Within 15 days of receiving this Order, counsel for each
          party must file a list identifying all known attorneys of
          record and all persons or entities that are financially
          interested in this litigation, including parent, subsidiary,
          and affiliated corporations. When a group description is
          effective disclosure, an individual listing is not necessary.
          Underline the names of corporations with publicly traded
          securities. Promptly amend the list whenever new parties
          or counsel are added or additional interested persons or
          entities are identified.

     4.   At least 14 days before the initial pretrial conference,
          counsel and all parties appearing pro se must complete
          and file the Joint Discovery/Case Management Plan using
          the form attached to the Court's procedures. See Fed R.
          Civ. P. 26(f).

     5.   As an attachment to the Joint Discovery/Case
          Management Plan, counsel must complete and file a joint
          proposed scheduling and docket control order using the
          form referenced in the Court's procedures. The parties
          must confer in good faith to seek agreement on deadlines
          for completion of all pretrial matters. Clearly identify any
          disagreements with reasons in support of the requests
          made.

     6.   By the day of the conference, counsel must interview
          their clients and read all relevant documents.

     7.   In advance of the conference, counsel must also discuss
          alternative dispute resolution with their clients and each
          other. At the conference, the Court will consider potential
          ADR methods suited to this case.

     8.   Counsel designated of record as attorney-in-charge must
          appear at the initial pretrial conference. The Court
          permits substitution of counsel for this conference only
          on showing of good cause. File and seek ruling on any
          such motion well in advance of the conference.

     9.   Any counsel or pro se party who appears at the
          conference must be:
              o   Fully familiar with the facts and the law
                  applicable to the case;
Case 4:20-cv-03610 Document 3 Filed on 11/04/20 in TXSD Page 3 of 3



             o   Prepared to argue any pending motion and to
                 discuss any anticipated motion;
             o   Prepared to discuss potential alternative dispute
                 resolution methods suited to the case; and
             o   Authorized to bind the client on all matters
                 discussed at the conference.

     10. At or shortly after the conference, the Court will enter a
         scheduling order and may rule on any pending motions.
         Prior to the conference, the Court will enter a scheduling
         order and may rule on any pending motions. In any cases
         set for an initial conference before the Magistrate Judge,
         the Magistrate Judge has the authority to adjust
         scheduling order dates as needed.

     11. The parties are bound by this Order, the papers
         mentioned in paragraphs 4 and 5 above, and the dates set
         out in the scheduling and docket control order to be
         entered in this case.

     12. Failure to comply with this Order may result in sanctions,
         including dismissal of the action and assessment of
         expenses.

                                  BY THE ORDER OF THE COURT
